             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:18-cv-00295-MR


JAMES W. GREENE,                 )
                                 )
                    Plaintiff,   )
                                 )
     vs.                         )                 ORDER
                                 )
NATIONAL RURAL ELECTRIC          )
COOPERATIVE ASSOCIATION,         )
COOPERATIVE BENEFIT              )
ADMINISTRATORS, INC.,            )
DISABILITY MANAGEMENT            )
SERVICES, INC., and RUTHERFORD )
ELECTIC MEMBERSHIP CORP.,        )
                                 )
                    Defendants.  )
________________________________ )

     THIS MATTER is before the Court on the Defendants’ motion for the

admission of attorney E. Thomas Henefer as counsel pro hac vice. [Doc.

14]. Upon careful review and consideration, the Court will allow the motion.

     IT IS, THEREFORE, ORDERED that the Defendants’ motion [Doc. 14]

is ALLOWED, and E. Thomas Henefer is hereby granted pro hac vice

admission to the bar of this Court, payment of the required admission fee

having been received by the Clerk of this Court.
                               Signed: November 19, 2018
     IT IS SO ORDERED.
